Order filed March 5, 2013.




                                       In The

                    Fourteenth Court of Appeals
                                     ____________

                              NO. 14-13-00078-CV
                                     ____________

  IN THE ESTATE OF CECELIA MARGARET GIBBONS, DECEASED


                    On Appeal from the Probate Court No 1
                            Harris County, Texas
                        Trial Court Cause No. 401,492


                                     ORDER

      The notice of appeal in this case was filed November 29, 2012. The record
was due January 30, 2013. See Tex. R. App. P. 35.1(a). The clerk’s record was
filed February 5, 2013. Donald G. Plyant, the official court reporter, notified this
court that appellants had not made payment arrangements for preparation of the
reporter’s record. On February 11, 2013, this court notified appellant to pay for
preparation of the record and to provide this court with proof of payment on or
before February 26, 2013. No response was filed. Therefore, we order appellants to
file their brief without the benefit of the reporter’s record on or before April 4,
2013. See Tex. R. App. P. 37.3(c).
      In addition, the filing fee of $175.00 has not been paid. On February 13,
2013, the court notified appellants that the fee was past due. No response was filed.
Therefore, we order appellants, Gwen Stribling Henderson, Raven Pitreee and
Christine Willie to pay the filing fee in the amount of $175.00 to the Clerk of this
court on or before March 15, 2013. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM




                                         2